Citation Nr: 0123513	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-24 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for back condition.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel







INTRODUCTION

The veteran had active service from June 1973 to June 1979.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1999 rating action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied service connection for back 
injury.  The veteran timely perfected an appeal.

The veteran's December 1999 substantive appeal reflects that 
he requested a hearing before a member of the Board, and both 
the veteran and his representative were notified in July 2001 
that a hearing had been scheduled for August 2001.  There is 
a notation in the file that the veteran failed to report for 
the hearing.  Neither the veteran nor his representative has 
requested rescheduling of the hearing.  Under these 
circumstances, the Board deems the hearing request to have 
been withdrawn.  See 38 C.F.R. § 20.702(d), 20.704(d) (2000).


REMAND

Pertinent to the issue on appeal, the Board observes that 
during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law, codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act of 2000 
and its regulations.

The service medical records show that in December 1976, the 
veteran was seen for a back problem experienced after 
aerobics.  The impression was lumbosacral strain.  Two weeks 
later, the veteran reported significant relief.

On separation examination in March 1979, the veteran back 
pain on occasion after prolonged sitting which resolved by 
itself in approximately 5 minutes.

The record reveals that while employed as an electrician in a 
coal mine, the veteran filed a claim in 1998 with the West 
Virginia Workman's Compensation Fund, and a private physician 
issued a medical report dated August 1999 in assessment of 
the workman's compensation claim.  The examining physician 
noted that the veteran reported a back injury in September 
1984.  The workers compensation examiner, Dr. Mukkamala, also 
reported that the veteran was seen in August 1985 by Dr. 
Chillag for complaints of back pain all the time.  

In January 1988, while employed by the Rocky Hollow Coal 
Company, the veteran sustained another back injury, and was 
diagnosed with acute back strain.  

On a VA compensation examination of November 1998, the 
veteran complained of pulled muscles in his back with 
arthritis.  An assessment of degenerative disc disease at L3-
L4, L4-L5, and T10-T11, and lumbago with right radiculopathy 
was made.

The Board notes that none of the examination reports from the 
physicians who evaluated the veteran for back injuries in 
conjunction with the workman's compensation cases, have been 
procured and associated with the claims file.  The record 
also reflects that in a letter dated August 1999, to the West 
Virginia Workman's Compensation Fund, the physician who 
evaluated the veteran's claim indicated that the veteran 
reported a pending application for social security disability 
benefits.  There is no indication that this application, and 
any associated reports relevant to the back conditions, were 
procured by the RO.

In a January 1999 rating decision, and subsequent statements 
of the case, the RO concluded that the veteran's back 
condition was not related to his military service and denied 
service connection for pulled muscles in back.  The Board 
notes that there is no medical opinion in the record, as to 
whether the veteran's current back condition is related to 
his back injury in-service.  The Board may not rely on its 
own unsubstantiated medical judgment in the resolution of 
claims.  See Crowe v. Brown, 7 Vet. App. 238, 244 (1995).

In light of the above outstanding highly relevant evidence 
regarding the veteran's post-separation back injuries, and of 
the redefined duty to assist the veteran in the development 
of a claim imposed on VA by the VCAA, it is the determination 
of the Board that further development is necessary prior to 
adjudication.  The RO should make additional efforts to 
secure all of the referenced medical records pertaining to 
the veteran's back injuries.  Furthermore, the Secretary is 
required to provide a medical examination or obtain a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim..  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C. § 5103A(d) (West Supp. 
2001).

Accordingly, the veteran must be afforded a VA examination 
for a definitive opinion as to the nature and etiologies of 
his back condition, to include all identified conditions of 
the back.  See 38 U.S.C.A. § 5103A(d).  It is essential that 
the examining VA physician have the veteran's claims file to 
review so that the evaluation will be a fully informed one.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
the RO is advised to make efforts to obtain records of any 
pertinent treatment the veteran received for his back 
condition, that have not already been obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The veteran is hereby advised that in keeping with the VA's 
duty to assist, under Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991), the purpose of the examination requested in this 
remand is to obtain information or evidence (or both) which 
may be dispositive of the appeal.  Hence, the veteran is put 
on notice that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R.§ 3.655 (2000).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.

Accordingly, these matters are hereby remanded to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
developmental actions required by the 
Veterans Claims Assistance Act of 2000 and 
its regulations is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) (West Supp. 2001) are fully 
complied with and satisfied. 

2.  The RO should ask the veteran, with the 
assistance of his representative, to 
provide dates, locations and names of all 
medical care providers who have treated the 
veteran for his back condition, 
specifically to include all providers 
referenced in the workman's compensation 
report, and any social security disability 
records.  After securing any necessary 
release(s), the RO should obtain any 
records which have not previously been 
associated with the claims folder. If the 
search for any of the requested records 
yields negative results, that fact should 
be clearly documented in the veteran's 
claim file, and he should be so notified.

3.  After all available records received 
pursuant to the above development are 
associated with the claims file, the 
veteran should be scheduled for appropriate 
VA medical examinations necessary to obtain 
current evaluations of his back condition.  
The entire claims folder to include a 
complete copy of this remand must be made 
available to, and reviewed by the 
examiner(s).  All diagnostic tests and 
studies deemed necessary by the examiner 
should be conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.

4.  The examiner is specifically requested 
to provide a complete evaluation of the 
veteran's current back condition, and to 
specifically state objective findings 
regarding the current status of his back 
condition.

5.  The examiner should give a medical 
opinion, with full rationale, on whether 
the veteran's back conditions are, as 
likely as not, due to, or proximately 
caused by, his in service back injury, or 
whether they were caused by his post-
separation back injuries.  For all 
disorders present the examiner(s) is/are 
requested to provide an opinion as to the 
causal relationship, if any, between the 
disorder and military service.  A complete 
rationale for each opinion expressed and 
conclusion reached should be set forth in a 
typewritten report.

6.  Prior to appellate consideration of the 
case, the RO must readjudicate all of the 
issues.  The RO should provide adequate 
reasons and bases for its decision, citing 
to all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in this REMAND.

7.  If any benefit remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case which summarizes the pertinent 
evidence, fully cites applicable legal 
provisions, and provides detailed reasons 
and bases for the decision reached, and the 
veteran should be afforded a reasonable 
period of time in which to respond.  
Thereafter, and in accordance with the 
current appellate procedures, the claims 
folder should be returned to the Board for 
completion of appellate review.

The veteran need take no action until otherwise notified, 
but he may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purpose of this REMAND is to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



